Case 2:21-cv-04111-GRB-ST Document 8 Filed 07/27/21 Page 1 of 2 PageID #: 143




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------- X
ZIP AVIATION LLC,                                       :   CIVIL ACTION NO.
                                                        :   2:21-CV-04111-GRB-ST
                       Plaintiff,                       :
                                                        :
         -against-                                      :   NOTICE OF MOTION TO ADMIT
                                                        :   COUNSEL PRO HAC VICE
ROBINSON AVIATION (RVA), INC. and                       :
THE TOWN OF EAST HAMPTON,                               :
                                                        :
                       Defendant.
                                                        :
                                                        X
-------------------------------------------------------

 TO:      DAVIS+GILBERT LLP
          Joshua H. Epstein
          David S. Greenberg
          1675 Broadway
          New York, New York 10019
          (212) 468-4800
          jepstein@dglaw.com
          dgreenberg@dglaw.com

PLEASE TAKE NOTICE that upon the annexed affidavit of movant in support of this motion

and the Certificate of Good Standing annexed thereto, I, William V. O’Connor will move this

Court pursuant to Rule 1.3(c) of the Local Rules of the United States District Court for the

Eastern District of New York for an order allowing the admission of movant, a member of the

firm of Cooley LLP and a member in good standing of the bar of the State of California, as

attorney pro hac vice to argue or try this case in whole or in part as counsel for The Town of

East Hampton. There are no pending disciplinary proceedings against me in any state or

federal court.
Case 2:21-cv-04111-GRB-ST Document 8 Filed 07/27/21 Page 2 of 2 PageID #: 144



                                    Respectfully submitted,


 Dated: July 27, 2021                /s/ William V. O’Connor
                                    William V. O’Connor (CA SBN 216650)
                                    COOLEY LLP
                                    4401 Eastgate Mall
                                    San Diego, CA 92121-1909
                                    woconnor@cooley.com
                                    +1 858 550-6000

                                    Attorneys for The Town of East Hampton




                                     -2-
